Order entered May 20, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01079-CR

                         HENRY ANDRE WINZER, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 422nd Judicial District Court
                              Kaufman County, Texas
                       Trial Court Cause No. 14-00334-422-F

                                       ORDER
      Appellant’s motion to withdraw Issue Two from his appellate brief is GRANTED.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       PRESIDING JUSTICE